United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.P., Appellant
and
DEPARTMENT OF THE NAVY, HUNTERS
POINT NAVAL SHIPYARD, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1663
Issued: November 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ nonmerit decision dated May 18, 2007. Because more than one year has elapsed from
the last merit decision dated March 8, 2005 to the filing of this appeal on June 7, 2007, the Board
lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits of his claim on the grounds that it was untimely filed and failed to
show clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On January 16, 2002
appellant, then a 64-year-old boilermaker, filed an occupational disease claim alleging that he

developed asbestosis due to exposures to asbestos while stripping pipes in ship boiler rooms. He
stopped work at the employing establishment on November 21, 1961. The Office accepted
appellant’s claim for calcified plaques due to asbestos exposure on October 8, 2002. Appellant
requested a schedule award on February 13, 2004. By decision dated March 16, 2004, the Office
granted appellant a schedule award for 30 percent impairment of his lungs. Appellant requested
reconsideration on May 22, 2004. By decision dated June 3, 2004, the Office declined to reopen
appellant’s claim for consideration of the merits. The Board reviewed these decisions on
December 3, 2004.1 The Board found that appellant had no more than 30 percent impairment of
his lungs and that the Office properly declined to reopen appellant’s claim for consideration of
the merits on June 3, 2004. The facts and the circumstances of the case as set forth in the
Board’s prior decision are adopted herein by reference.
Appellant alleged that he was totally disabled in a letter dated July 13, 2004 and
requested compensation payments. He completed a claim for compensation on July 13, 2004
and requested wage-loss compensation beginning in March 1997 and continuing. By decision
dated September 17, 2004, the Office denied appellant’s claim for wage loss finding that he had
not submitted the necessary medical evidence to establish that he was disabled due to his
accepted condition of calcified plaques due to asbestos exposure. Appellant requested a review
of the written record on October 8, 2004. By decision dated February 18, 2005 and finalized
March 8, 2005, the hearing representative denied appellant’s claim finding that he had submitted
no medical evidence establishing that he was disabled since 1987 due to his asbestos-related
condition. The hearing representative noted that appellant worked for several years in the private
sector and was currently retired.
Dr. M. Stein, a physician, examined appellant on September 25, 1984 and stated that he
retired as a cab driver due to arthritis of the spine. He examined appellant for possible asbestos
exposure and diagnosed chronic bronchitis. On September 28, 1984 Dr. Jan W. Patterson, a
physician, examined appellant’s chest x-ray and diagnosed pleural calcifications consistent with
asbestosis. On April 1, 1987 Dr. Stein noted that appellant had almost passed out and diagnosed
mild chronic obstructive pulmonary disease. He mentioned that appellant had a history of
alcohol abuse with blackouts. In a report dated March 16, 2004, Dr. Linda H. Morse, a physician
Board-certified in preventative medicine, indicated that appellant’s exercise tolerance was a few
blocks and diagnosed asbestos pleural plaques. In a report dated February 18, 2005, she found
that appellant had significant worsening of his asbestos-related disease.2 On March 10, 2005
appellant filed a claim for compensation requesting wage-loss compensation from
December 1961 through January 1968 and from February 1975 through the “present.” The
Office requested additional factual and medical evidence regarding this claim on April 5, 2005.
In a memorandum dated May 11, 2005, Dr. Morse stated that appellant was totally disabled due

1

Docket No. 04-1867 (issued December 3, 2004).

2

Appellant requested an additional schedule award on March 10, 2005. As the Office has not issued a final
decision addressing this request, the Board cannot consider this issue for the first time on appeal. 20 C.F.R.
§ 501.2(c).

2

to his asbestos-related disease. Appellant again requested continuing compensation benefits on
February 18, 2006.3
On a form dated February 3, 2006 appellant requested an additional oral hearing from the
hearing representative’s March 8, 2005 decision. By decision dated March 9, 2006, the Branch
of Hearings and Reviews denied appellant’s request for an oral hearing. Appellant appealed this
decision to the Board and in a decision and order dated January 23, 20074 the Board affirmed the
March 9, 2006 decision of the Branch of Hearings and Reviews.
Appellant requested reconsideration of the Board’s January 23, 2007 decision on
February 19, 2007. In support of his request, appellant submitted an x-ray report dated
March 22, 1997 from Dr. Horton C. Hinshaw, a Board-certified pulmonologist, diagnosing
bilateral pleural thickening typical of pleural disease due to asbestos. Appellant resubmitted
Dr. Morse’s February 18, 2005 report opining that appellant’s asbestos-related disease had
worsened. He submitted a copy of his March 16, 2004 schedule award. Appellant resubmitted a
report dated May 5, 2003 Dr. Gerald B. Levine, a Board-certified pulmonologist, opining that
appellant had asbestos-related pleural disease as well as chronic obstructive pulmonary disease.
He submitted a January 26, 2006 pulmonary function report.
By decision dated May 18, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that his request for reconsideration was not timely
filed within one year from the March 8, 2005 merit decision. The Office further found that
appellant did not establish clear evidence of error on the part of the Office. The Office stated
that it did not have jurisdiction to review the Board’s January 23, 2007 decision regarding
appellant’s right to an additional oral hearing and did not address that issue.5 The Office found
that appellant had not submitted clear evidence of error regarding the most recent merit decision,
the March 8, 2005 decision of the Branch of Hearings and Reviews.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act6 does not entitle a claimant
to a review of an Office decision as a matter of right.7 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
3

The Office has not issued final decisions regarding appellant’s additional claims for disability. As the Office
has not issued final decisions on these claims, the Board may not address these issues for the first time on appeal.
20 C.F.R. § 501.2(c).
4

Docket No. 06-1019 (issued January 23, 2007).

5

In the absence of further review by the Office on the issue addressed in the January 23, 2007 decision, the
subject matter reviewed is res judicata and is not subject to further consideration by the Board. 5 U.S.C. § 8128;
Joseph A. Brown, Jr., 55 ECAB 542, 543 (2004). Appellant did not seek reconsideration of the Board’s January 23,
2007 decision pursuant to 20 C.F.R. § 501.7(a). A decision of the Board is final upon the expiration of 30 days from
the date of the decision 20 C.F.R. § 501.6(d).
6

5 U.S.C. § 8128(a).

7

Thankamma Mathews, 44 ECAB 765, 768 (1993).

3

compensation.8 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.9 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).10
The Office’s regulations require that an application for reconsideration must be submitted
in writing11 and define an application for reconsideration as the request for reconsideration
“along with supporting statements and evidence.”12 The regulations provide:
“[The Office] will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of [the Office] in its
most recent decision. The application must establish, on its face that such
decision was erroneous.”13
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its
regulations.14
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.15 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.16 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.17 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.18 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record

8

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

9

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
10

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 7 at 769; Jesus D. Sanchez, supra note 8 at 967.

11

20 C.F.R. § 10.606.

12

Id. at § 10.605.

13

Id. at § 10.607(b).

14

Thankamma Mathews, supra note 7 at 770.

15

Id.

16

Leona N. Travis, 43 ECAB 227, 241 (1991).

17

Jesus D. Sanchez, supra note 8 at 968.

18

Leona N. Travis, supra note 16.

4

and whether the new evidence demonstrates clear error on the part of the Office.19 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.20 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.21
ANALYSIS
Appellant filed his request for reconsideration on February 19, 2007. The most recent
decision addressing the merits of his claim was the March 8, 2005 decision of the hearing
representative.22 As appellant’s request for reconsideration was dated more than one year
following the most recent decision on the merits, the Office properly found that his request for
reconsideration was untimely and subject to the clear evidence of error standard.
The March 8, 2005 decision of the Branch of Hearings and Review denied appellant’s
claim on the grounds that he had not submitted the necessary medical evidence to establish that
he was totally disabled due to his accepted condition of calcified plaques due to asbestosis
exposure beginning in 1987 as alleged. Following the hearing representative’s decision,
appellant submitted medical evidence addressing his accepted condition. However, he did not
submit any medical evidence regarding any period of disability due to this condition. In 1984
Dr. Stein indicated that appellant was disabled due to a spine condition. In a report dated
March 16, 2004, Dr. Morse, a physician Board-certified in occupational and environmental
medicine, indicated that appellant’s exercise tolerance was only a few blocks. She stated that
appellant was totally disabled due to his asbestos-related disease on May 11, 2005. These
reports are not relevant to the issue for which the Office denied his claim, whether he was totally
disabled due to his asbestos exposure beginning in 1987. As the evidence does not address the
central issue in appellant’s claim, it is not relevant to appellant’s claim and is not sufficient to
establish clear evidence of error on the part of the Office.
CONCLUSION
The Board finds that appellant’s untimely request for reconsideration did not contain the
necessary medical opinion evidence relevant to his claim to establish clear evidence of error on
the part of the Office.
19

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

20

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

21

Gregory Griffin, supra note 9.

22

The Board’s January 23, 2007 decision did not address the merits of appellant’s claim, but instead addressed
whether he was entitled to a second oral hearing on the same decision of the Office. Appellant did not submit any
new evidence or argument regarding this specific issue with his February 19, 2007 request for reconsideration and
the Office properly declined to address this aspect of appellant’s claim. See Joseph A. Brown, Jr., supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

